     Case 1:16-cv-01741-NONE-HBK Document 219 Filed 06/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     TONY ASBERRY,                                 Case No. 1:16-cv-01741-NONE-HBK
12                        Plaintiff,                 AMENDED ORDER & WRIT OF HABEAS
                                                     CORPUS AD TESTIFICANDUM TO
13            v.                                     TRANSPORT TONY ASBERRY, P-63853
14     C. RELEVANTE, et al.,                          DATE: July 26, 2021
                                                      TIME: 10:00 a.m.
15                        Defendants.
16

17           Plaintiff Tony Asberry, inmate no. P-63853, is a necessary and material witness needed to

18    participate in a Zoom settlement conference occurring in this case on July 26, 2021. Plaintiff is

19    confined at Kern Valley State Prison (5104) and is in the custody of the Warden. In order to

20    secure this inmate's attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum

21    issue commanding the custodian to produce the inmate for the Zoom video conference occurring

22    on July 26, 2021 at 10:00 a.m. before the undersigned United States Magistrate Judge. This writ

23    supplants the earlier writ compelling Plaintiff’s attendance on June 18, 2021. (Doc. No. 214).

24           ACCORDINGLY, IT IS ORDERED:

25           1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,

26    commanding the Warden to produce the inmate named above to testify in United States District

27    Court at the time and place above, and from day to day until completion of court proceedings or

28    as ordered by the court;
                                                        1
     Case 1:16-cv-01741-NONE-HBK Document 219 Filed 06/15/21 Page 2 of 2


 1

 2             2. The custodian is ordered to notify the court of any change in custody of this inmate and

 3    is ordered to provide the new custodian with a copy of this writ.

 4             3. Defense counsel will provide the Litigation Office at Kern Valley State Prison the

 5    undersigned’s Zoom video conference connection information.

 6             4. The Clerk of the Court is directed to serve a copy of this order to the Litigation

 7    Coordinator at the Kern Valley State Prison and confirm same on the docket.

 8             5. Any difficulties concerning Zoom video conference, or connecting to the Zoom video

 9    conference, shall immediately be reported to Kirstie Dunbar-Kari, Courtroom Deputy, at

10    kdunbar-kari@caed.uscourts.gov.

11

12             WRIT OF HABEAS CORPUS AD TESTIFICANDUM

13             To: The Warden OR Sheriff of Kern Valley State Prison

14
              WE COMMAND you to produce the inmate named above to testify before the United
15    States District Court at the time and place above, and from day to day until completion of the
      proceedings held on the Zoom videoconference, or as ordered by the court;
16
             FURTHER, you have been ordered to notify the court of any change in custody of the
17    inmate and have been ordered to provide the new custodian with a copy of this writ.
18

19    IT IS SO ORDERED.
20
21    Dated:      June 15, 2021
                                                         HELENA M. BARCH-KUCHTA
22                                                       UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                         2
